PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fantel et al.
Application No. 16/194,326
Filed: November 19, 2018
For: Dehydrated Edible Meat Chip Snack for Humans and Pets

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 04, 20221, and supplemented March 18, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 11, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 12, 2020.  A Notice of Abandonment was mailed December 22, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Art Unit 3649 for appropriate action in the normal course of business on the reply received February 04, 2022.


Telephone inquiries concerning this decision should be directed to JoAnne Burke at
(571) 272-4584.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Petitioner asserts that a reply was filed August 06, 2021, via facsimile (fax) and has provided copies of the document submitted (e.g., response and renewed petition) that would have been received. For this reason, the renewed petition is being treated as timely filed.  
        
        Petitioners are remined that all document can be viewed as well as the status concerning any documents filed or the examination of the application is accessible in the PAIR system at http://portal.uspto.gov/.